UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

__________________________________________
                                           )
FRATERNAL ORDER OF POLICE,                 )
D.C. LODGE 1, et al.,                      )
                                           )
                        Plaintiffs,        )
                                           )
      v.                                   )                  Civil Action No. 08-0462 (ESH)
                                           )
EDWARD BARRY, et al.,                      )
                                           )
                        Defendants.        )
__________________________________________ )


                       ORDER ADOPTING MAGISTRATE JUDGE’S
                          REPORT AND RECOMMENDATION

       Pursuant to Local Civil Rule 72.3, the Court referred this case to Magistrate Judge John

M. Facciola for a report and recommendation on Counterclaimants’ Motion for Award of

Attorneys’ Fees and Costs [Dkt. #52]. Magistrate Judge Facciola issued a Report and

Recommendation on February 23, 2009.

       Under Local Civil Rule 72.3(b), parties may file objections within ten days of service of a

magistrate judge’s report. A party’s failure to file an objection within that ten days may waive

appellate review of a District Court order adopting the report and recommendation. See LCvR

72.3(b). In this case, the parties timely requested and were granted extensions of time in which

to file their objections. Pursuant to the final extension of time granted by the Court, the parties’

objections were due on or before April 10, 2009.

       The Court concurs with the recommendations contained in the magistrate judge’s report.

Since no party has filed any objections and the time for doing so has expired, it is this 17th day of


                                                 -1-
April, 2009, hereby

       ORDERED that Magistrate Judge Facciola’s Report and Recommendation dated

February 23, 2009 [Dkt. #64] is ADOPTED IN FULL; and it is

       FURTHER ORDERED, for the reasons stated in the magistrate judge’s Report and

Recommendation, that Counterclaimants’ Motion for Award of Attorneys’ Fees and Costs [Dkt.

#52] is GRANTED.

       SO ORDERED.


                                                               /s/
                                                  ELLEN SEGAL HUVELLE
                                                  United States District Judge


Dated: April 17, 2009

cc: Magistrate Judge John M. Facciola




                                            -2-